Citation Nr: 1205706	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-49 036 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for defective color blindness.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected atopic dermatitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing before the undersigned in June 2011.  A transcript is associated with the claims folder.  Additionally, the Board observes that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The issue of entitlement to an evaluation in excess of 10 percent for service-connected atopic dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1968 to January 1986.

2.  On June 22, 2010, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw his appeal of entitlement to service connection for tuberculosis.  

3.  The competent and probative evidence does not show that the Veteran's currently diagnosed sleep apnea is related to his military service.

4. The Veteran's color blindness is congenital in nature; there is no indication that the Veteran has ever had an eye disease which could cause an acquired color blindness. 
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for tuberculosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Entitlement to service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Entitlement to service connection for defective color blindness is not warranted. 38 U.S.C.A. § 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for tuberculosis.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of entitlement service connection for tuberculosis, and, hence, there remains no allegation of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

2.  Entitlement to service connection for sleep apnea.
3.  Entitlement to service connection for defective color blindness.

The Veteran seeks entitlement to service connection for sleep apnea and defective color blindness.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in September 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in August and September 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes with respect to the Veteran's sleep apnea and defective color blindness claims.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in June 2011.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for sleep apnea and defective color blindness.

Service connection for sleep apnea

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran complained of frequent trouble sleeping on his October 1985 report of medical history during his military service.  At that time, the service examiner reported "Insomnia since childhood, no known cause, no treatment given."  These findings were reiterated by the August 2010 VA examiner.    

To the extent that there is a question as to whether the Veteran had a preexisting sleep apnea disability that was aggravated by his period of service, the Board notes that the presumption of soundness upon entrance into service cannot be rebutted unless there is clear and unmistakable evidence that the sleep apnea pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Pertinently, although the Veteran's service entrance examination is absent from the claims folder, the remainder of his service treatment records do not document the presence of sleep apnea or symptoms that may be specifically attributable thereto.  Moreover, there is no evidence of record prior to the Veteran's military service documenting complaints of or treatment for sleep apnea.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's sleep apnea pre-existed his period of military service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to element (1), current disability, the competent medical evidence of record documents diagnoses of sleep apnea.  See, e.g., the August 2010 VA examination report; see also a private treatment record from H.S., M.D. dated in November 2005.  Hickson element (1) is therefore satisfied.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that he had difficulty sleeping during military service, constantly snored, and was always tired.  See, e.g., the June 2011 Board hearing transcript, page 12.  
 
As noted above, the Veteran's October 1985 service report of military history documents frequent trouble sleeping.  Although the remainder of the Veteran's service treatment records do not reflect the in-service sleeping difficulty as reported by the Veteran, the Board notes that the Veteran is competent to attest to experiencing such sleeping difficulty during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of difficulty sleeping during military service and being tired as a result.  There is nothing in the claims folder to suggest that the Veteran did not sustain the sleeping difficulty as described and the Board finds his testimony regarding the incidents to be credible.  Hickson element (2) is therefore arguably satisfied.  

With respect to Hickson element (3), medical nexus between the in-service injury and the current disability, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed sleep apnea is unrelated to his period of active duty.  The only competent medical opinion of record concerning the issue of medical nexus is the report of the August 2010 VA examiner.  Notably, the VA examiner considered the Veteran's report of in-service sleeping difficulty.  After consideration of the Veteran's complaints and examination of the Veteran, the VA examiner diagnosed the Veteran with sleep apnea and concluded that "it is less likely as not that the sleep apnea is due to or a result of time in service."  The VA examiner's rationale was based on a consideration of the Veteran's service treatment records, in particular his complaints of sleep difficulty since childhood, as well as examination of the Veteran and consideration of his entire medical history.  

The August 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty sleeping), has presented no clinical evidence of a nexus between his sleep apnea and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current sleep apnea.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his sleep apnea and his military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board has considered whether the Veteran has had sleep apnea continually since service.  However, the first postservice evidence of complaint of, or treatment for, sleep apnea is dated in November 2005.  See a private treatment record from Dr. H.S. dated in November 2005.  This was more than 15 years after the Veteran left active duty service in January 1986.  The Board additionally notes that the Veteran did not report any complaints of or treatment for sleep apnea or symptomatology attributable thereto during a VA examination dated in January 1987.  Indeed, the January 1987 is absent any findings of such.

While the Veteran is competent to report sleep apnea over the years since service, the Board notes that sleep apnea was not reported at the time of his service discharge.  Moreover, as noted above, the Veteran did not report sleep apnea or symptomatology attributable thereto during the January 1987 VA examination.  The Board also observes that there is no competent medical evidence that the Veteran complained of or was treated specifically for sleep apnea for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the findings noted above.  Therefore, continuity of symptomatology since service is not demonstrated. Accordingly, element (3), medical nexus, is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  The benefit sought on appeal is accordingly denied.

Service connection for defective color blindness

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", including color blindness, because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect, such as color blindness, can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

The Veteran contends that when he entered service, he had normal color vision and that he passed the test administered for color blindness, but that throughout his military service, he developed defective color blindness due to an operation on his eye in 1980 while stationed in Italy as well as from constant exposure to afterburners from jet aircraft and bright lights.  See, e.g., the June 2011 Board hearing transcript, pgs. 4-8.  He therefore asserts that he became color blind during his military service. 

As discussed above, the Veteran's service enlistment examination is absent from the claims folder.  However, a review of the remainder of the service treatment records documents defective color blindness on multiple occasions.  Specifically, examinations dated in August 1976 and May 1984 as well as the October 1985 separation examination indicate that the Veteran failed a color vision test.  The Board adds that there is no indication in the Veteran's service treatment records that he underwent the operation on his eye in Italy as reported or any treatment specifically from exposure to jet aircraft and bright lights.  Moreover, there is no indication that he ever received ophthalmologic evaluation for any eye condition which might cause an acquired color blindness such as glaucoma or optic nerve disease during his period of active duty.  There is likewise no evidence indicating that the Veteran currently suffers from such a disease. 

Pertinently, the Veteran was afforded a VA examination for his eyes in September 2010.  The VA examiner noted the Veteran's report of the in-service treatment for his eye as well as his complaints of difficulty between differentiating between red and green colors.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with red and green color defect and concluded that "[c]olor vision defect is red/green in nature.  This would make it congenital.  No eye pathology in past or current documented to cause any type of color defect."  The VA examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.

The September 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion that the Veteran's color vision disability is a congenital defect.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits]. 

With respect to the Veteran's in-service and post-service findings of defective color vision, congenital or developmental defects, including color blindness, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service, but not for defects such as defective color vision as diagnosed by the September 2010 VA examiner.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In fact, congenital or developmental "defects" such as color blindness automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303(c), 4.9.  See also Quirin, 22 Vet. App. at 397.  As discussed above, the September 2010 VA examiner noted that the Veteran's color vision defect is red/green in nature, which would make it congenital.  

In this regard, there is a lack of entitlement under the law to service connection for a congenital defect such as defective color vision, unless the evidence shows that it was subject to a superimposed disease or injury during military service that resulted in increased disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  In the present case, during service, the Veteran contends that he underwent an operation on his eye in 1980 while stationed in Italy and was constantly exposed to jet afterburners and  bright lights.  However, a review of the Veteran's service treatment records does not document any treatment for the sort of serious eye disease or injury which could cause an acquired color blindness.   Furthermore, the September 2010 VA examiner reported that "[n]o eye pathology in past or current documented to cause any type of color defect."  The Board emphasizes that no medical findings to the contrary are of record.  As such, absent any probative evidence that the Veteran's defective color vision is due to in-service trauma or was subject to a superimposed disease or injury during service, it is not a disability for purposes of VA disability compensation as it is congenital in nature. 38 C.F.R. § 3.303(c).  See, e.g., Browder v. Derwinski, 1 Vet. App. 204 (1991). Thus, service connection for defective color blindness is denied. 


ORDER

The appeal of entitlement to service connection for tuberculosis is dismissed.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for defective color blindness is denied.


REMAND

4.  Entitlement to an evaluation in excess of 10 percent for service-connected atopic dermatitis.

For reasons expressed immediately below, the Board finds that the issue of entitlement to an evaluation in excess of 10 percent for service-connected atopic dermatitis must be remanded for additional evidentiary development.
VA examination

A review of the record reveals that the Veteran was last afforded a VA examination in August 2010 as to his service-connected atopic dermatitis.  The Veteran essentially contends that his service-connected disability has since increased in severity.  See the June 2011 Board hearing transcript, page 29.  In particular, the Veteran asserts that his medication for his skin disability does not help, he experiences more itching, and can only wear certain types of clothing.  Id. at pgs. 29-30.  

Accordingly, the Board finds that a contemporaneous VA examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Evidentiary development

During the above-referenced Travel Board hearing in June 2011, the Veteran discussed his skin disability and symptomatology associated thereto.  He also indicated that he had undergone treatment "a month ago" at the Viera outpatient clinic at the VA Medical Center in Orlando, Florida for his skin disability.  See the June 2011 Board hearing transcript, page 19.  The Board observes that the most recent VA treatment records associated with the Veteran's claims folder are dated in August 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his service-connected atopic dermatitis.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any records from the Viera outpatient clinic the VA Medical Center in Orlando, Florida after August 2010.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the RO should schedule the Veteran for an 
appropriate VA examination to determine the current severity 
of his service-connected atopic dermatitis.  The claims folder 
must be made available to the examiner and pertinent 
documents therein should be reviewed by the examiner.  The 
examiner must note in the examination report that the claims 
folder was reviewed in conjunction with the examination.  The 
Veteran's prior medical history and examinations must be 
considered in evaluating the Veteran's disability, and the 
Veteran's current disability must be described in detail. 
All necessary tests and studies should be accomplished, and 
all clinical findings should be reported in detail.  

Specifically, the examiner should note whether the Veteran's atopic dermatitis is manifested by the following:

a. less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12 month period; or 

b. at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed area is affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period; or 

c. 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period; or 

d. More than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


